     Case 2:19-cv-01902-KJM-CKD Document 12 Filed 02/03/20 Page 1 of 2


1    RANDY J. RISNER
     Interim City Attorney, SBN 172552
2
     BY: KATELYN M. KNGHT
3    Deputy City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street
     Vallejo, CA 94590
5
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: katelyn.knight@cityofvallejo.net
7

8
     Attorneys for Defendant CITY OF VALLEJO

9
                                    UNITED STATES DISTRICT COURT
10

11              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

12    DEVELL WILSON,                                       Case No. 2:19-cv-02116-JAM-AC
13                     Plaintiff,
                                                           DESIGNATION OF COUNSEL
14
              vs.
15
      CITY OF VALLEJO; DOE VALLEJO
16
      POLICE OFFICER (K-9 HANDLER),
17    AMERICAN CANYON POLICE
      OFFICERS SERGEANT CHAMBERS,
18    KEVIN WALSH AND DOES 1-25,
19
                      Defendants.
20

21           TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
22           Defendant CITY OF VALLEJO hereby designates the following attorney as counsel for
23   service in this action:
24                   Randy J. Risner, SBN 172552
                     Interim City Attorney
25
                     City of Vallejo, City Attorney’s Office
26                   555 Santa Clara Street, 3rd Floor
                     Vallejo, CA 94590
27                   Tel: (707) 648-4545
28
                     Fax: (707) 648-4687
                     E-mail: randy.risner@cityofvallejo.net


      Case No. 2:19-cv-02116-JAM-AC                                  DESIGNATION OF COUNSEL
                                                     -1-
     Case 2:19-cv-01902-KJM-CKD Document 12 Filed 02/03/20 Page 2 of 2


1
            The following attorney is no longer counsel of record in this action:
2
                   CLAUDIA M. QUINTANA, SBN 178613
3

4
      DATED: February 3, 2020                          Respectfully submitted,
5

6                                                       /S/ Katelyn M. Knight
                                                       Katelyn M. Knight
7                                                      Deputy City Attorney
                                                       Attorney for Defendant
8
                                                       CITY OF VALLEJO
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



      Case No. 2:19-cv-02116-JAM-AC                                   DESIGNATION OF COUNSEL
                                                    -2-
